Citation Nr: 1810956	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left shoulder, status-post rotator cuff surgery with residual scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that reduced the evaluation for the Veteran's left rotator cuff tear, post-operative, to noncompensable, effective June 19, 2009. 

The Veteran testified before the undersigned Veteran's Law Judge at a May 2016 Central Office hearing.  A copy of the transcript has been associated with the file.

In a July 2016 decision, the Board restored the twenty percent rating effective June 19, 2009 and remanded this case for further development in regard to whether the Veteran is entitled to a disability rating in excess of twenty percent for the left shoulder condition.  

In June 2017, the Board remanded this case again to provide the Veteran with an adequate and current VA examination.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left shoulder disability manifested as pain, arthritis, reduced range of motion, reduced strength, popping, non-painful and stable linear scarring, and loss of function of the left shoulder.  

2.  The preponderance of the evidence is against a finding that the Veteran's range of motion in his left, non-dominant shoulder was affected by ankylosis or limitation of movement to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the left shoulder, status-post rotator cuff surgery with residual scars, have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1131 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5003, 5200-5203; 38 C.F.R. § 4.118, DC 7804. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any remaining issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In general, disabilities of the clavicle, shoulder, and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  When rating based on impairment of the shoulder joints, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69.  Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.  

Under DC 5201, limitation of motion at shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) warrants a 20 percent rating in the minor extremity and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side warrants a 30 percent rating in the minor extremity and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201.  

Linear scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, DC 7804.  A compensable rating under DC 7804 requires at least one unstable or painful scar.  

Analysis

In a January 2018 brief, the Veteran's representative indicated that the Veteran seeks a higher disability rating for his left shoulder under DCs 5201 and 7804.  The Veteran's left shoulder disability is currently rated at 20 percent under DC 5201, and the Veteran has not been awarded a separate compensable rating for left shoulder scarring under DC 7804.  The Board observes that neither the Veteran nor his representative have identified a specific basis in the evidence for higher schedular ratings for the left shoulder with reference to the evidence of record on appeal.  Furthermore, neither the Veteran nor his representative indicated that the evidence currently of record is inadequate or that further development is needed.  

The record shows that the Veteran is right hand dominant.  See, e.g., June 2009 left shoulder examination by S.L.H..  Therefore, the Veteran's left extremity at issue on appeal is the minor extremity.  Accordingly, in order to support an increase in the Veteran's current 20 percent evaluation of the left shoulder disability to 30 percent under DC 5201, the evidence must show that the Veteran has limitation of motion to 25 degrees from the side in left extremity.  See 38 C.F.R. § 4.71a, DC 5201.  

The record contains three examinations of the Veteran's left shoulder disability addressing his disability picture during in June 2009, June 2012, and October 2017.  The examiners noted that the Veteran suffered from residuals of a shoulder injury and treatment including surgery, which limited his lifting ability.  They noted that the Veteran had intermediate degrees of residual weakness, pain, limitation of motion, and popping.  The October 2017 examiner noted current symptoms include aches, pain, sharp numbing, decreased motion range, an inability with withstand pressure, and pinched nerve sensation.  

The Board notes that the Veteran indicated at his hearing that his motion in the left shoulder was reduced to below shoulder level (e.g., flexion to 90 degrees).  The Board finds that the current rating of 20 percent contemplates limitation of motion in the left, non-dominant extremity to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees).   The Board notes that the Veteran has not alleged his left extremity motion is limited to 25 degrees from the side.   Furthermore, the Veteran's range of motion in the left shoulder was measured at each of the Veteran's VA examinations during the period at issue, and the Veteran was found to be capable of motion to the shoulder level (e.g. flexion to 90 degrees) or above considering functional limitations due to pain, weakness, incoordination, and fatigability.  There was no ankylosis observed, and muscle strength was 4/5.  Furthermore, in regard to scarring, the Board notes that the VA examinations of record consistently assessed the Veteran with linear, stable, and non-painful scars of the left shoulder.  See, e.g., June 2012 VA scars examination.  


After reviewing the totality of the evidence, the Board finds no competent and credible evidence supporting a finding that the Veteran's limitation of motion in the left shoulder was limited to 25 degrees from the side or that the Veteran had unstable or painful scars during the period at issue.  Moreover, neither the Veteran nor the Veteran's representative alleged such limitations on appeal.  While the Board notes that the Veteran's ability to lift, carry, and pull is reduced by functional loss including reduced strength and range of motion the left arm, the Board finds that such functional loss is contemplated by a 20 percent rating under DC 5201.  See also October 2017 VA shoulder examination (noting that the Veteran is able to work as a counselor although he can't pull or carry more than five pounds, drive long distance, or ride a bike).

In light of the above, the Board finds that the preponderance of the evidence shows that the Veteran's left shoulder disability manifested as pain, arthritis, reduced range of motion, reduced strength, popping, non-painful and stable linear scarring, and loss of function of the left shoulder.  The Board finds the preponderance of the evidence is against a finding that the Veteran's range of motion in his left, non-dominant shoulder was affected by ankylosis or limitation of movement to 25 degrees from the side.  Accordingly, as the preponderance of the evidence is against a finding that the Veteran's disability picture for his left shoulder disability more nearly approximates a disability rating in excess of 20 percent, the Veteran's claim for a higher evaluation must be denied.  



ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left shoulder, status-post rotator cuff surgery with residual scars is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


